               Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 1 of 18




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20796723
Notice of Service of Process                                                                            Date Processed: 12/06/2019

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley St
                           Boston, MA 02116-5066

Entity:                                       Liberty Mutual Insurance Company
                                              Entity ID Number 1765547
Entity Served:                                Liberty Mutual Insurance Company
Title of Action:                              Timothy Kolaja vs. Liberty Mutual Insurance Company
Matter Name/ID:                               Timothy Kolaja vs. Liberty Mutual Insurance Company (9613245)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            2019-83762
Jurisdiction Served:                          Texas
Date Served on CSC:                           12/06/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Chad T. Wilson
                                              832-415-1432

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                Exhibit
                                                               EXHIBIT
                                                               _________
                                                                   A
Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 2 of 18

                                            CAUSE N0. 201983762

                                            RECEIPT NO.                         0.00        CIV
                                                   **********                       TR # 73698587
PLAINTIFF: KOLAJA, TIMOTHY                                                    In The 80th
        vs.                                                                   Judicial District Court
DEFENDANT: LIBERTY MUTUAL INSURANCE COMPANY                                   of Harris County, Texas
                                                                              80TH DISTRICT COURT
                                                                              Houston, TX
                                                    CITATION
THE STATE OF TEXAS
County of Harris



T0: LIBERTY MUTUAL INSURANCE COMPANY MAY BE SERVED THROUGH ITS REGISTERED
    AGENT CORPORATION SERVICE COMPANY
    211 EAST 7TH STREET SUITE 620 AUSTIN TX 78701 - 3218
    Attached is a copy of PLAINTIFF'S ORIGINAL PETITION JURY DEMAND AND REOUEST FOR DISCLOSURE

This instrument was filed on the 20th day of November. 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 20th day of November, 2019, under my hand and
seal of said Court.
                                        e " pF HAR ``t      c7Y~
                                      f'~'C     ~..~'/S' :
Issued at reauest of:               ~J 'r              0'   MARILYN BURGESS, District Clerk
WILSON, CHAD TROY                 ~F r                iZ~ Harris County, Texas
455 EAST MEDICAL CENTER BLVD      ;U``                 ,+~ 201 Caroline, Houston, Texas 77002
SUITE 555                         i~d `              fy~    (P.O. Box 4651, Houston, Texas 77210)
WEBSTER, TX 77598
Tel: (832) 415-1432                                   `Generated By: BURTON, DANCHELLE IT6//11385718
Bar No.: 24079587

                                   OFFICER/AUTHORIZED PERSON RETURN
Came to hand at           o'clock _.M., on the                    day of

Executed at (address)                                                                               in

                          County at             o'clock        .M., on the       day of

        , by delivering to                                                    defendant, in person, a

true copy of this Citation together with the accompanying                    copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of                     ,

FEE: $

                                                                      of                  County, Texas


                                                             By
                Affiant                                                        Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                   day of



                                                                               Notary Public



N.INT.CITR. P                                  '73698587*
     Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 3 of 18                                          .   !   t




                                                                                                      11/20/2019 2:26 Pn
                                                                            Marilyn Burgess - Dislrict Clerk Harris Count:
                                                                                                 Envelope No. 3866408:
                            2019-83762 / Cou                rta   08®                                         By:,D Burtol
                                                                                              Filed: 11/20/2019 2:26 Ptt

                           CAUSE NO.

TIMOTHY AND ALYCE KOLAJA,                      §                  IN THE DISTRICT COURT OF
                                               §

       Plamlrff.s,                             §
                                               §

V.                                             §                    HARRIS COUNTY, TEXAS
                                                §

LIBERTY MUTUAL INSURANCE                       §
COMPANY,                                       §
                                                §

       Defetrda/il.                             §                         JUDICIAL DISTRICT


                      PLAINTIFFS' ORIGINAL PETITION, JURY DEIVIAND,
                             AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

         COME NOW, Timothy and Alyce Kolaja, ("Plaintiffs"), and file Plaintiffs' Original

Petition, Jury Demand, and Request for Disclosure, complaining of Liberty Mutual Insurance

Company ("Liberty Mutual") (or "Defendant") and for cause of action, Plaintiffs respectfully show

the following:

                                 DISCOVERY CONTROL PLAN

1.      Plaintiffs iiitend to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

         and 169.

                                            PARTIES

2.       Plaintiffs, Timothy and Alyce Kolaja, reside in Harris County, Texas,

3.       Defendant, Liberty Mutual Insurance Company, is an insurance company engaged in the

         business of insurance in the State of Texas. Plaintiffs recluest service of citation upon

         Liberty Mutual Insurance Company througlh its registered agent for service: Corporation

         Service Comgany, 211 East 7th Street, Suite 620, Austin, Texas 78701- 3218. Plaintiffs

         request service at this time.
     Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 4 of 18




                                           JURISI)ICTION

4.      The Court has jurisdiction over Liberty Mutual because this Defendant engages in the

        business of insurance in the State of Texas, and the causes of action arise out of Liberty

        Mutual's business activities in the state, including those in Harris County, Texas, with

        reference to this specific case.

                                               VElo1UE

5.      Venue is proper in Harris County, Texas because the insured property is located in Harris

        County, Texas, and all or a substantial part of the events giving rise to this lawsuit occurred

        in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                               FACTS

6.      Plaintiffs assert claims for fraud, breach of contract, violations of sections 541 and 542 of

        the Texas Insurance Code, and violations of the Texas DTPA.

7.      Plaintiffs owm a Liberty Mutual Insurance Company insurance policy, number

        H3729866867040 ("the Policy"). At all relevant times, Plaintiffs owned the insured

        premises located at 13314 King Circle, Cypress, TX 77429 ("the Property").

8.      Liberty Mutual or its agent sold the Policy, insuring the Property, to Plaintiffs. Liberty

        Mutual or its agent represented to Plaintiffs that the Policy included wind and hailstorm

        coverage for damage to Plaintiffs' home. Liberty Mutual has refused the full extent of that

        coverage currently owed to Plaintiffs.

9.      On or about August 9, 2018, the Property sustained extensive damage resulting from a

        severe wind and hail storm that passed through the Cypress, Texas area.

10.     In the aftermath of the wind and hailstorm, Plaintiffs submitted a claim to Liberty Mutual

        against the Policy for damage to the Property, Liberty Mutual assigned claim number

                                                   2
  Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 5 of 18




      038948650-01 to Plaintiffs' claim.

11.   Plaintiffs asked Liberty Mutual to cover the cost of damage to the Property pursuant to the

      Policy.

12.   Damaged areas of the properry include, but not limited to, the roof, vents and flashings,

13.   Liberty Mutual assigned or hired Stanley Markovsky ("Markovsky") to adjust the claim.

         a. Markovsky had a vested interest in undervaluing the claims assigned to him by

                Liberty Mutual in order to maintain his employment. Markovsky found zero

                damages in his report. This disparity between zero damaged items in his report

                compared to that of Plaintiffs' estimate is evidence of fraud on the part of

                Markovsky. The valuation of damages that were included in Markovsky's report

                compared to Plaintiffs' estimate is also evidence of fraud on the part of Markovsky.

          b. Furthermore, Markovsky was aware of Plaintiffs' deductible before visiting the

                Property to conduct the inspection. Markovsky had advanced knowledge of the

                amount of damages he needed to find in order to either deny the claim or find the

                claim below the deductible.

          c. Markovsky made misrepresentations as to the amount of damage Plaintiffs'

                Property sustained as well as misrepresentations regarding how much it would cost

                to repair the damage to Plaintiffs' Property.

          d. Markovsky made further misrepresentations to Plaintiffs' during his inspection.

                Markovsky used his expertise to fabricate plausible explanations for why visible

                damage to Plaintiffs' Property would not be covered under the policy. Such

                misrepresentations include damage to the Property owing from wear and tear,

                damage from a previous claim, and damage of a type not consistent with the type

                                                  3
  Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 6 of 18




             of claim that was made.

14.   Liberty Mutual, through its agents, namely Markovsky, conducted a substandard and

      improper inspection and adjustment of the Property, which yielded grossly itiaccurate and

      unrealistic assessments of the cause, extent, and dollar amount of damage to the Property.

15.   The initial adjustment of the claim occurred on or around January 3, 2019. Markovsky

      found that there was no damage from a covered peril to the roof of the property.

16.   After application of the policy deductible, Plaintiffs were left without adequate recovery to

      complete proper repairs on Plaintiffs' home.

17.   To date, Plaintiffs has received $00.0. for damage to Plaintiffs' Property. The damage to

      Plaintiffs' Property is currently estimated at $70,081.82.

18.   Since due demand was made on September 20, 2019, Liberty Mutua) has not

      communicated that any future settlements or payments would be forthcoining to pay for

      the entire loss covered under the Policy, nor did it provide any explanation for failing to

      settle Plaintiffs' claim properly.

19.   As stated above, Defendant failed to assess the claim thoroughly. Based upon Defendant's

      grossly unreasonable, intentional, and reckless failure to investigate and adjust the claim

      properly, Liberty Mutual failed to provide full coverage due under the Policy.

20.   As a result of Liberty Mutual's failure to provide full coverage, along with Liberty

      Mutual's delay tactics to avoid reasonable payment to Plaintiffs, Plaintiffs have suffered

      damages.

21.   Liberry Mutual failed to perform its contractual duties to Plaintiffs under the terms of the

      Policy. Speciftcally, Liberty Mutual refused to pay the full proceeds of the Policy, although

      due demand was made for an amount sufficient to cover repairs to the damaged Property,

                                                4
      Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 7 of 18




         and all conditions precedent to recover upon the Policy were accomplished by Plaintiffs.

22.      Defendant's misrepresentations, unreasonable delays, and continued denials constitute a

         breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

         Code. Thus, the breach of the statutory duties constitutes the foundation of a breacli of the

         insurance contract between Liberry Mutual and Plaintiffs.

23.      Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

         Practices. TEX. INS. CODE §541.060(a)(1). Defendant has not attempted to settle

         Plaintiffs' claim in a fair manner, even though Defendant was aware of its liability to

         Plaintiffs under the Policy. Specifically, Defendant has failed to timely pay Plaintiffs'

         coverage due under the Policy.

24.      Defendant's conduct constitutes a violation ofthe Texas Insurance Code, Unfair Settlement

         Practices. TEX, INS. CODE §541.060(a)(2)(A). Defendant failed to provide Plaintiffs a

         reasonable explanation for not making the full payment under the terms of the Policy.

25.      Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

         Practices. TEX. INS. CODE §541.060(a)(4). Defendant refused to provide full coverage

         due to Plaintiffs under the terms of the Policy. Specifically, Liberty Mutual, through its

         agents, servants, and representatives, namely Markovsky, performed an outcome-oriented

         investigation of Plaintiffs' claim, which resulted in a biased, unfair, and inequitable

         evaluation of Plaintiffs' losses on the Property.

26.      Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

         of Claims. TEX. INS. CODE §542.055. Defendant failed to reasonably accept or deny

         Plaintiffs' full claim within the statutorily mandated time after receiving all necessary

         information.

                                                   5
      Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 8 of 18




27.      Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

         of Claims. TEX. INS. CODE §542.056. Defendant failed to meet its obligations under the

         Texas Insurance Code regarding timely payment of the claim. Specifically, Defendant has

         delayed payment of Plaintiffs' claim longer than allowed, and Plaintiffs has not received

         full payment for the claim.

28.      Defendant's wrongful acts and omissions forced Plaintiffs to retain the professional

         services of the attorneys and law firm representing Plaintiffs with respect to these causes

         of action.


                         CAUSES OF ACTION AGAINST DEFENDANT
                         LIBERTY Nti[TTUAL INSURANCE COMPANY

                                     BREACH OF CONTRACT

29.      All allegations above are incorporated herein.

30.      Liberty 1Vlutual is liable to Plaiiitiffs for intentional violations of the Texas Insurance Code,

         and intentional breach of the common-law duty of good faith and fair dealing. It follows,

         then, that the breach of the statutory duties constitutes the foundation of an intentional

         breach of the insurance contract between Liberly Mutual and Plaintifffs.

31.      Liberty Mutual's failure and/or refusal to pay adequate coverage as obligated under the

         terms of the Policy, and under the laws of the State of Texas, constitutes a breach of the

         insurance contract with Plaintiffs.

                1oTONCOIVIPLIANCE WITII THE TEXAS INSURANCE CODE:
                         UNFAIR SETTLEIVIENT PRACTICES

32..     All allegations above are incorporated herein.




                                                     6
  Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 9 of 18




33.   Liberty Mutual's conduct constitutes multiple violations of the Texas Insurance Code,

      Unfair Settlement Practices, TEX. INS. CODE §541.060(a). All violations under this

      article are actionable by TEX. INS. CODE §541.151.

34.   Liberty Mutual's unfair settlement practice of misrepresenting to Plaintiffs material facts

      relating to coverage constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).

35.   Liberty Mutual's unfair settlement practice of failing to attempt in good faith to make a

      prompt, fair, and equitable settlement of the claim, even though liability under the Policy

      was reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

36,   Liberty Mutual's unfair settlement practice of failing to provide Plaintiffs a prompt and

      reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

      for partial denial of the claim, coiistitutes an unfair method of competition and a deceptive

      act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

37,   Liberty Mutual's unfair settlement practice of failing within a reasonable time to affirm or

      deny coverage of the claim to Plaintiffs constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541 .060(a)(4).

38.   Liberty Mutual's unfair settlement practice of refusing to pay Plaintiffs' claim without

      conducting a reasonable investigation constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

            NONCOIVIPLIANCE WITH THE TEXAS INSURANCE COI)E:
                    THE PROMPT PAYMENT OF CLAIlVIS

39.   All allegations above are incorporated herein.


                                                7
  Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 10 of 18




40.   Liberty Mutual's conduct constitutes multiple violations of the Texas Insurance Code,

      Prompt Payment of Claims. All violations made under this article are actionable by TEX.

      INS. CODE §542.060.

41.   Liberty Mutual's failure to notify Plaintiffs in writing of its acceptance or rejection of the

      full claim within the applicable time constraints constitutes a non-prompt payment in

      violation of TEX. INS. CODE §542.056.

42.   Liberty Mutual's delay in paying Plaintiffs' claim following receipt of all items,

      statements, and forms reasonably requested and required, for longer than the amount of

      time provided, constitutes a non-prompt payment of the claim. TEX. INS. CODE

      §542.058.

          BREACH OF `I'HE DIJTY OF GOOD FAITH AND FAIR DEAL.ING

43.   All allegations above are incorporated herein.

44.   Liberty Mutual's conduct coiistitutes a breach of the common-law duty of good faith and

      fair dealing owed to an insured in insurance contracts.

45.   Liberry Mutual's failure to adequately and reasonably investigate and evaluate Plaintiffs'

      claim, although, at that time, Liberty Mutual knew or should have known by the exercise

      of reasonable diligence that liability was reasonably clear, constitutes a breach of the duty

      of good faith and fair dealing.

                                     DTPA VIOI.,ATIONS

46.   All allegations above are incorporated herein.

47.   Liberty Mutual's conduct constitutes multiple violations of the Texas Deceptive Trade

      Practices Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63, Plaintiffs are a consumer

      of goods and services provided by Liberty Mutual pursuant to the DTPA. Plaintiffs has

                                                 8
Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 11 of 18




   met all conditions precedent to bringing this cause of action against Liberty Mutual.

   Specifically, Liberty Mutual's violations of the DTPA include, without limitation, the

   following matters:

   A.     By its acts, omissions, failures, and conduct, Liberty Mutual has violated sections

          17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Liberty Mutual's

          violations include without limitation, (1) unreasonable delays in the investigation,

          adjustment, and resolution of Plaintiffs' claim, (2) failure to give Plaintiffs the

          benefit of the doubt, and (3) failure to pay for the proper repair of Plaintiffs'

          property when liability has become reasonably clear, which gives Plaintiffs the

          right to recover under section 17.46(b)(2).

   B.     Liberty Mutual represented to Plaintiffs that the Policy and Liberty Mutual's

          adjusting, and investigative setvices had characteristics or benefits that they did not

          possess, which gives Plaintiffs the right to recover under section 17.46(b)(5) of the

          DTPA.

   C.     Liberty Mutual also represented to Plaintiffs that the Policy and Liberty Mutual's

          adjusting services were of a particular standard, quality, or grade.when they were

          of another, in violation of section 17.46(b)(7) of the DTPA.

    D.    Furthermore, Liberty Mutual advertised the Policy and adjusting services with the

          intent not to sell them as advertised, in violation of section 17.46(b)(9) of the

          DTPA.

    E.    Liberty Mutual breached an express warranty that the damages caused by wind and

          hail would be covered under the Policy. This breach entitles Plaintiffs to recover

          under sections 17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

                                             9
  Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 12 of 18




      F.     Liberty Mutual's actions are unconscionable in that Liberty Mutual took advantage

             of Plaintiffs' lack of knowledge, ability, and experience to a grossly unfair degree.

             Liberty Mutual's unconscionable conduct gives Plaintiffs a right to relief under

             section 17.50(a)(3) of the DTPA; and

      G.     Liberty Mutual's conduct, acts, omissions, and failures, as described in tliis petition,

             are unfair practices in the business of insurance in violation of section 17.50(a)(4)

             of the DTPA.

48.   Each of the above-described acts, omissions, and failures of Liberty Mutual is a producing

      cause of Plaintiffs' damages. All of the above-described acts, omi ssions, and failures were

      committed "knowingly" and "intentionally," as defined by the Texas Deceptive Trade

      Practices Act.

                                            FRAUD

49.   All allegations above are incorporated herein.

50.   Liberty Mutual is liable to Plaintiffs for common-law fraud.

51.   Each and every misrepresentation described above concerned material facts that absent

      such representations, Plaintiffs would not have acted as Plaintiffs did, and Liberty Mutual

      knew its representations were false or made recklessly without any knowledge of their truth

      as a positive assertion.

52.   Liberty Mutual made the statements intending that Plaintiffs act upon them. Plaintiffs then

      acted in reliance upon the statements, thereby causing Plaintiffs to suffer injury constituting

      common-law fraud.




                                                10
  Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 13 of 18




                                       KNOWLEDGE

53.   Defendant made each of the acts described above, "knowingly," as defined in the Texas

      Insurance Code, and each was a producing cause of Plaintiffs' damages described herein.

                                WA1VElt AND ESTOPPEL

54.   Defendant waived and is estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintiffs.

                                          DAI+✓IAGES

55.   Since the claim was made, Liberty Mutual has not properly compensated Plaintiffs for all

      necessary repairs required, which are covered under the Policy. This has caused undue

      hardship and burden to Plaintiffs. These damages are a direct result of Defendant's

      mishandling of Plaintiffs' claim in violation of the laws set forth above.

56.   Defendant made the above and other false representations to Plaintiffs, either knowingly

      or recklessly, as a positive assertion, without knowledge of the truth. Defendant made

      these false misrepresentations with the intent that Plaintiffs act in accordance with the

      misrepresentations. Plaintiffs then relied on these misrepresentations, including but not

      limited to those regarding coverage and the cause and scope of damage. Plaintiffs suffered

      damages as a result.

57.   Plaintiffs would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of damages sustained. The acts, omissions, failures, and

      conduct of Defendaiit has caused Plaintiffs' damages, which include, without limitation,

      costs for all necessary repairs recluired to be made to Plaintiffs' Property, and any

      investigative and engineering fees incurred.
  Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 14 of 18




58.   For breach of contract, Plaintiffs are entitled to regain the benefit of Plaintiffs' bargain,

      which is the amount of Plaintiffs' claim, consequential damages, togetlier with attorney's

      fees.

59.   The damage to Plaintiffs' Property is currently estimated at $70,081.82.

60.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiffs are entitled to actual damages, wliich include the loss of the benefits owed

      pursuant to the Policy, court costs, and attorney's fees. For knowing and intentional

      conduct of the acts described above, Plaintiffs asks for three (3) times Plaintiffs' actual

      damages. TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(1).

61.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are

      entitled to the amount of Plaintiffs' claim, plus an eighteen percent (18%) per annum

      penalty on that claim, as damages, as well as pre judgment interest and reasonable

      attorney's fees. TEX. INS. CODE §542.060.

62.   For breach of the common-law duty of good faith and fair dealing, Plaintiffs are entitled to

      compensatory damages, including all forms of loss resulting from Defendant's breach of

      duty, such as additional costs, economic hardship, losses due to nonpayment of money

      Liberty Mutual owed, and exemplary damages.

63.   Defendant's breach of the common-law duty of goo&faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiffs' rights and welfare, and with

      "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct whi ch the State of Texas protects its citizens

      against by the imposition of exemplary damages. Therefore, Plaintiffs seeks the recovery

      of exemplary damages in an amount determined by the finder of fact sufficient to punish

                                                12
  Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 15 of 18




      Defendant for its wrongful conduct and to set an example to deter Defendant and others

      from committing similar acts in the future.

64.   For fraud, Plaintiffs are entitled to recover actual and exemplary damages for knowingly

      fraudulent and malicious representations, along with attorney's fees, interest, and court

      costs.

65.   For the prosecution and collection of this claim, Plaintiffs has been compelled.to engage

      the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of

      the Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

      Code, and section 17.50 of the DTPA, Plaintiffs are entitled to recover a sum for the

      reasonable and necessary services of Plaintiffs' attorneys in the preparation and trial of this

      action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

66.   As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff's counsel states

      that the damages sought are in an amount within the jurisdictional limits of this Court.

      As recluired by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiff's counsel states

      that Plaintiff seeks only monetary relief of over $200,000 but not more than $1,000,000.00,

      including damages of any kind, penalties, costs, expenses, pre judgment interest, and attorney

      fees. A jury will ultimately determine the monetary relief actually awarded, however. Plaintiff

      also seeks pre judgment and post judgment interest at the highest legal rate.

                               ItEQUESTS FOIt DISCLOSURE

67.   Under Texas Rules of Civil Procedure 190 and 194, Plaintiffs requests that Defendant

      disclose, within fifty (50) days from the date this recluest is served, the information or material

      described in Rules 190.2(b)(6) and 194.2.



                                                  13
  Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 16 of 18




                                         JURY DEIVIAND

68.    Plaintiffs hereby request a jury trial for all causes of action alleged herein, tried before a

       jury consisting of citizens residing in Texas County, Texas. Plaintiffs hereby tender the

       appropriate jury fee.

                                              17117V/ or ;7
       Plaiiitiffs pray that Defendant, Liberty Mutual Insurance Company, be cited and served to

appear, and that upon trial liereof, Plaintiffs, Timothy and Alyce Kolaja, have and recover from

Defendant, Liberty Mutual Insurance Company, such sums as would reasonably and justly

compensate Plaintiffs in accordance with the rules of law and procedure, as to actual,

consequential, and treble damages under the Texas Insurance Code and Texas Deceptive Trade

Practices Act, and all punitive, additional, and exemplary damages, as may be found. In addition,

Plaintiffs request the award of attorney's fees for the trial and any appeal of this case, for all costs

of Court expended on Plaintiffs' behalf, for pre judgment and post judgment interest as allowed

by law; and for any other and further relief, at law or in equity, to which Plaintifffs, Timothy and

Alyce Kolaja, may show Plaintiffs are justly entitled.



                                                         Respectfully submitted,

                                                         CHAD T WII.,SON LAW FIItM, PLLC

                                                         By: /s/ C17ad T. 14,71son

                                                         Chad T. Wilsoii
                                                         Bar No. 24079587
                                                         Amanda J. Fulton
                                                         Bar No. 24077283
                                                         455 East Medical Center Blvd., Suite 555
                                                         Webster, Texas 77598
                                                         Telephone: (832) 415-1432

                                                   14
Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 17 of 18




                                       Facsimile: (281) 940-2137
                                       eservice@cwilsonlaw.com
                                       cwilson@cwilsonlaw.com
                                                 cwilsonlaw.com
                                       afulton@cwiIsoniaw.com

                                       ATTORNEYS FOR PLAINTIFFS




                                  15
                            Case 4:19-cv-05025 Document 1-1 Filed on 12/30/19 in TXSD Page 18 of 18
                                                                                                                                 ~ LBSPOSFAGE
                                                                                                      ~~:~f~46 ^~ ~r S~i'•'••~
                                                                                                                                            ~-



                                                                                                                                 Mailad From 75240
LEGAL DOCLTNMN'T MANAGEMENT                                                                                                      12/03/2019
                                                                                                                                 032A OOG 1855100
                                                      7018 2290 0001 2493 4703
  .5930 LB3 FREEWAY SITITE 307
      DALLAS, TBXAS 75240




                                                  CORPORATION SERVICE COMPANY
                                                      211 E. lth STREET., #620
                                                       AUSTIN, TEXAS 78101
